          Case
          Case 7:19-cr-00245-KMK
               7:19-cr-00245-KMK Document
                                 Document 80
                                          79 Filed
                                             Filed 04/21/20
                                                   04/20/20 Page 1 of 1

                                                  ~~~~··,nn
                                                    ,~i.d..,
                                                     l




                                   Green & Willstatter
                                       ATTORNEYS AT LAW
                                   200 MAMARONECK AVENUE
                                           SUITE 605
                                 WHITE PLAINS, NEW YORK 10601

THEODORE S. GREEN                        (9 1 4) 948-5656
R ICHARD 0. WILLSTATTER                FAX (9 1 4) 948-8730          E-MAIL: THEOSGREEN@MSN.COM




April 20, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                 Re: United States v. Miller (Corey Webb)
                      19-cr-245 (KMK)

Dear Judge Karas:

       This letter is an application to adjourn the sentencing of Corey Webb, currently scheduled
for May 7, 2020. Mr. Webb is at liberty on bail pending sentence. The reason for the request is the
uncertainty regarding the COVID-19 crisis, particularly in light of the fact that Mr. Webb suffers
from a heart condition. Accordingly, we request an adjournment of at least one month from May
7, 2020. I have conferred with AUSA Courtney Heavey who advises that the government consents
to this application.

                                             Very truly yours,

                                             Isl Theodore S. Green
                                             Theodore S. Green


cc:       All Counsel (by ECF)
